FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 23, 2022

                                       No. 04-22-00306-CR

                              EX PARTE Michael Omar LOPEZ,

                  From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR1981-W5
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
        Appellant, proceeding pro se, seeks to appeal the denial of his post-conviction application
for writ of habeas corpus filed pursuant to article 11.07. See TEX. CODE CRIM. PROC. ANN. art.
11.07, § 3(a). Under the exclusive procedure outlined in article 11.07, only the convicting trial
court and the Court of Criminal Appeals have jurisdiction to review the merits of a post-
conviction habeas petition; there is no role for the intermediate courts of appeals in the statutory
scheme. Id. art. 11.07, § 5 (providing “[a]fter conviction the procedure outlined in this Act shall
be exclusive and any other proceeding shall be void and of no force and effect in discharging the
prisoner”). Only the Court of Criminal Appeals has jurisdiction to grant post-conviction release
from confinement for persons with a felony conviction. TEX. CODE CRIM. PROC. ANN. art. 11.07,
§ 3; Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993); In re Stone, 26 S.W.3d 568,
569 (Tex. App.—Waco 2000, orig. proceeding). The intermediate courts of appeals have no
jurisdiction over post-conviction writs of habeas corpus in felony cases. Bd. of Pardons &
Paroles ex rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim.
App. 1995) (orig. proceeding); see In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San
Antonio 1998, orig. proceeding); Ex parte Ngo, No. 02-16-00425-CR, 2016 WL 7405836, at *1
(Tex. App.—Fort Worth Dec. 22, 2016) (mem. op., not designated for publication) (appeal
dismissed for lack of jurisdiction).

       Accordingly, we ORDER appellant to show cause in writing by July 8, 2022 why this
appeal should not be dismissed for want of jurisdiction.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court